DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 04, 2022 has been entered. Claims 1-22 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Klaassen et al. (US 2017/0340209 A1) (hereinafter – Klaassen) in view of Doi et al. (US 2012/0226169 A1) (hereinafter – Doi).

Regarding claim 1, Klaassen discloses A biological information measuring apparatus comprising (Abstract and entire document):
a detector configured to detect a pulse wave in a temporally continuous manner (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.”);
a measuring device comprising a processor configured to intermittently measure biological information and calibrate the pulse wave with the biological information (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.” And “Still further, the first wrist-worn device may easily communicate (e.g., transmit blood pressure values, receive updated instructions, such as new calibration equations, etc.) with the second wrist-worn device via WiFi or Bluetooth.”); and
a connector having impact absorbability configured to physically connect and integrate the detector and the measuring device (Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”), 
Klaassen fails to disclose the connector being made of an impact absorbing material.
However, in the same field of endeavor, Doi teaches the connector being made of an impact absorbing material (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Klaassen to include an impact absorbing material as taught by Doi in order to reduce unneeded stress (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).
Regarding claim 2, Klaassen discloses A biological information measuring apparatus comprising (Abstract and entire document):
a detector configured to detect a pulse wave in a temporally continuous manner (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.”);
a measuring device comprising a processor configured to intermittently measure biological information and calibrate the pulse wave with the biological information (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.” And “Still further, the first wrist-worn device may easily communicate (e.g., transmit blood pressure values, receive updated instructions, such as new calibration equations, etc.) with the second wrist-worn device via WiFi or Bluetooth.”); and
a connector configured to physically connect and integrate the detector and the measuring device (Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”), 
Klaassen fails to disclose the connector being made of an impact absorbing material.
However, in the same field of endeavor, Doi teaches the connector being made of an impact absorbing material (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Klaassen to include an impact absorbing material as taught by Doi in order to reduce unneeded stress (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).
Regarding claim 3, Klaassen and Doi teach The apparatus according to claim 1, wherein the detector is configured to have a volume and a mass smaller than those of the measuring device (Para. [0015], “The absolute reference blood pressure measurement may be obtained from a variety of sources including volume oscillometry (as described herein), applanation tonometry devices (as described herein), an oscillometric cuff, or an input by the user.” PPG sensors are smaller than cuffs).
Regarding claim 4, Klaassen and Doi teach The apparatus according to claim 1, further comprising: a drive unit configured to drive an air bag included in the detector and a cuff included in the  measuring device (Para. [0102], “FIG. 3 schematically illustrates a four-electrode configuration 30 used to measure impedance of a subject, in accordance with many embodiments. The four-electrode configuration 30 includes a drive current generator 32 electrically coupled with a first drive current electrode 34 and a second drive current electrode 36.” And Para. [0015], “The absolute reference blood pressure measurement may be obtained from a variety of sources including volume oscillometry (as described herein), applanation tonometry devices (as described herein), an oscillometric cuff, or an input by the user.”); and
an electric power source configured to supply power to components included in the detector and the measuring device, wherein the drive unit and the electric power source are configured to be included in the measuring device (Para. [0102], “In many embodiments, the drive current generator 32 imparts an alternating current to a subject 38 via the electrodes 34, 36.”).
Regarding claim 5, Klaassen and Doi teach The apparatus according to claim 4, wherein the drive unit comprises a pump-and-valve and a pressure sensor, and adjusts a pressure of the cuff or the air bag (Para. [0186], “The side walls 624 may be generally defined by a plurality of pleats or bellows that expand and contract with the filling and removal of fluid from the bladder 622. Accordion bladder 622 may further include a generally flat distal face 626 for coupling with a pressure sensor or pressure sensor array.”).
Regarding claim 6, Klaassen and Doi teach The apparatus according to claim 1, further comprising: a first drive unit configured to drive an air bag included in the detector (Para. [0102], “FIG. 3 schematically illustrates a four-electrode configuration 30 used to measure impedance of a subject, in accordance with many embodiments. The four-electrode configuration 30 includes a drive current generator 32 electrically coupled with a first drive current electrode 34 and a second drive current electrode 36.” And Para. [0015], “The absolute reference blood pressure measurement may be obtained from a variety of sources including volume oscillometry (as described herein), applanation tonometry devices (as described herein), an oscillometric cuff, or an input by the user.”);
a second drive unit configured to drive a cuff included in the measuring device (Para. [0102], “FIG. 3 schematically illustrates a four-electrode configuration 30 used to measure impedance of a subject, in accordance with many embodiments. The four-electrode configuration 30 includes a drive current generator 32 electrically coupled with a first drive current electrode 34 and a second drive current electrode 36.” And Para. [0015], “The absolute reference blood pressure measurement may be obtained from a variety of sources including volume oscillometry (as described herein), applanation tonometry devices (as described herein), an oscillometric cuff, or an input by the user.”); and
an electric power source configured to supply power to components included in the detector and the measuring device, wherein the first drive unit is configured to be included in the detector, and the second drive unit and the electric power source are configured to be included in the measuring device (Para. [0102], “In many embodiments, the drive current generator 32 imparts an alternating current to a subject 38 via the electrodes 34, 36.”).
Regarding claim 7, Klaassen and Doi teach The apparatus according to claim 6, wherein the first drive unit and the second drive unit respectively comprise a pump-and-valve and a pressure sensor, and adjust a pressure of the cuff or the air bag (Para. [0186], “The side walls 624 may be generally defined by a plurality of pleats or bellows that expand and contract with the filling and removal of fluid from the bladder 622. Accordion bladder 622 may further include a generally flat distal face 626 for coupling with a pressure sensor or pressure sensor array.”).
Regarding claim 8, Klaassen and Doi teach The apparatus according to claim 1, further comprising a display configured to display a detection result of the detector or a measurement result of the processor, wherein the display is included in the measuring device (Para. [0026], “In another example, the telemetry interface of the elongate band may be configured to transmit the relative or absolute blood pressure signals to a display on the second wrist-worn electronic device or a third non-wrist device (e.g., a mobile device, tablet, computer), the display viewable by the user or a health care professional for use in diagnostic or therapeutic decision making.”).
Regarding claim 9, Klaassen and Doi teach The apparatus according to claim 1, further comprising a first display configured to display a detection result of the detector, and a second display configured to display a measurement result of the processor, wherein the first display is included in the detector, and the second display is included in the measuring device (Para. [0026], “In another example, the telemetry interface of the elongate band may be configured to transmit the relative or absolute blood pressure signals to a display on the second wrist-worn electronic device or a third non-wrist device (e.g., a mobile device, tablet, computer), the display viewable by the user or a health care professional for use in diagnostic or therapeutic decision making.” Each wrist band can have a display).
Regarding claim 10, Klaassen and Doi teach The apparatus according to claim 1, further comprising a user interface configured to operate the detector and the processor, wherein the user interface is included in the measuring device (Para. [0103], “The main unit 52 includes circuitry and/or software for imparting drive current through the subject via the first and second drive current electrodes 56, 60 and for processing signals from the PPG sensor 64 and the first and second sense electrodes 58, 62 so as to measure a PTT and calculate one or more blood pressure values for the subject based on the PTT.”).
Regarding claim 11, Klaassen and Doi teach The apparatus according to claim 1, further comprising a first user interface configured to operate the detector, and a second user interface configured to operate the measuring device, wherein the first user interface is included in the detector, and the second user interface is included in the measuring device (Para. [0103], “The main unit 52 includes circuitry and/or software for imparting drive current through the subject via the first and second drive current electrodes 56, 60 and for processing signals from the PPG sensor 64 and the first and second sense electrodes 58, 62 so as to measure a PTT and calculate one or more blood pressure values for the subject based on the PTT.” Other devices connected can have the same or different operating unit).
Regarding claim 12, Klaassen and Doi teach The apparatus according to claim 1, wherein the connector is configured to extend in a direction connecting the detector and the measuring device in a straight line, and connect the detector and the measuring device (Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”).
Regarding claim 13, Klaassen and Doi teach The apparatus according to claim 1, wherein the connector is configured to extend in a direction intersecting with a direction connecting the detector and the measuring device in a straight line to connect the detector and the measuring device (Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”).
Regarding claim 14, Klaassen and Doi teach The apparatus according to claim 1, wherein the detector and the measuring device are configured to be installed on a wrist, and the connector is configured to extend from the detector and the measuring device in a direction intersecting a direction in which an arm is extended to connect the detector and the measuring device (Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”).
Regarding claim 15, Klaassen and Doi teach The apparatus according to claim 1, wherein the connector is configured to detachably connect the detector and the measuring device (Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”).
Regarding claim 16, Klaassen and Doi teach The apparatus according to claim 15, wherein a part of the connector is configured to be connected to a signal line for transmitting an electrical signal between the detector and the measuring device (Para. [0023], “For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic. It will be appreciated still further that some embodiments of the present invention may utilize the same controller, power source, or telemetry interface for both the first and second wrist-worn devices. Still further, the first and second wrist-worn devices (e.g., blood pressure monitor and hear rate monitor) may be incorporated into a single integral electronic watch device.”), 
and in a case where a drive unit is included only in the measuring device, another part of the connector is configured to be connected to a tube through which gas flows in and out between the detector and the measuring device (Para. [0186], “The side walls 624 may be generally defined by a plurality of pleats or bellows that expand and contract with the filling and removal of fluid from the bladder 622. Accordion bladder 622 may further include a generally flat distal face 626 for coupling with a pressure sensor or pressure sensor array.”).
Regarding claim 17, Klaassen and Doi teach The apparatus according to claim 1, wherein the connector is configured to connect the detector and the measuring device by a tube having a bellows structure (Para. [0186], “The side walls 624 may be generally defined by a plurality of pleats or bellows that expand and contract with the filling and removal of fluid from the bladder 622. Accordion bladder 622 may further include a generally flat distal face 626 for coupling with a pressure sensor or pressure sensor array.”).
Regarding claim 18, Klaassen and Doi teach The apparatus according to claim 1, wherein the connector is configured to connect the detector and the measuring device by a universal joint (Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”).
Regarding claim 19, Klaassen and Doi teach The apparatus according to claim 1, wherein the processor is configured to measure the biological information with higher accuracy than biological information obtained from the detector (Para. [0014], “A plurality of relative blood pressure values determined prior to or subsequent the first PTT may further be calibrated based on the difference between the relative blood pressure associated with the first PTT and the absolute reference blood pressure (e.g., backward or retroactive calibration of existing data or forward calibration of new data).” The calibrated values should be more accurate.).
Regarding claim 20, Klaassen and Doi teach The apparatus according to claim 1, wherein the detector is configured to detect the pulse wave per pulse, and the biological information is blood pressure (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.”).
Regarding claim 21, Klaassen discloses A biological information measuring method in a biological information measuring apparatus comprising a connector having impact absorbability, which physically connects and integrates a detector that detects a pulse wave and a measuring device including a processor that measures biological information, the biological information measuring method comprising (Abstract and entire document, Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”):
detecting the pulse wave in a temporally continuous manner; intermittently measuring the biological information (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.”); and
calibrating the pulse wave according to the biological information (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.” And “Still further, the first wrist-worn device may easily communicate (e.g., transmit blood pressure values, receive updated instructions, such as new calibration equations, etc.) with the second wrist-worn device via WiFi or Bluetooth.”).
Klaassen fails to disclose the connector being made of an impact absorbing material.
However, in the same field of endeavor, Doi teaches the connector being made of an impact absorbing material (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klaassen to include an impact absorbing material as taught by Doi in order to reduce unneeded stress (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).
Regarding claim 22, Klaassen discloses A non-transitory computer readable medium storing a computer program which is executed by a processor to perform a method, the processor being included in a measuring device of an apparatus that also comprises a connector having impact absorbability and a detector that detects a pulse wave, the processor measuring biological information, the connector physically connecting and integrating the detector and the measuring device, the method comprising (Abstract and entire document, Para. [0023], “The elongate band further comprises at least one releasable connection or coupling feature for securing the selected band to the watch or heart rate monitor. For example, the connection or coupling feature may be mechanical (pin/peg connection, clasp, snap fit, set-screw, or slide-in connector) or magnetic.”):
detecting the pulse wave in a temporally continuous manner; intermittently measuring the biological information (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.”); and
calibrating the pulse wave according to the biological information (Para. [0023], “For example, a first band may comprise an ICG/PPG sensor combination for measuring relative blood pressure values while a second band may comprise a pressure sensor/actuator combination for measuring absolute blood pressure values.” And “Still further, the first wrist-worn device may easily communicate (e.g., transmit blood pressure values, receive updated instructions, such as new calibration equations, etc.) with the second wrist-worn device via WiFi or Bluetooth.”).
Klaassen fails to disclose the connector being made of an impact absorbing material.
However, in the same field of endeavor, Doi teaches the connector being made of an impact absorbing material (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klaassen to include an impact absorbing material as taught by Doi in order to reduce unneeded stress (Para. [0091], “This pressure sensor air tube 500D employs a tube having an accordion structure as a second connection tube 540. By employing such a structure, the second connection tube 540 is capable of extending/contracting, which makes it possible to provide a similar stress reduction function (St) as the pressure sensor air tube 500.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	
/DEVIN B HENSON/Primary Examiner, Art Unit 3791